 
 
I 
111th CONGRESS
1st Session
H. R. 3336 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2009 
Mr. Courtney (for himself, Mr. Ross, Mr. Hare, Mr. Young of Alaska, Mr. Walz, Mr. Loebsack, Mr. Cohen, Mr. Brady of Pennsylvania, Mr. Grijalva, Mr. Johnson of Georgia, Mr. Bishop of Georgia, Mr. Hinchey, Mrs. McMorris Rodgers, Mr. Massa, Ms. DeLauro, Ms. Giffords, Mr. Murphy of Connecticut, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to lift restrictions on the availability of certain enlistment, reenlistment, and student loan benefits for military technicians, when membership in a reserve component is a condition of the military technician’s employment and to repeal the prohibition in title 32, United States Code, against overtime pay for National Guard technicians. 
 
 
1.Short titleThis Act may be cited as the National Guard Technician Recruitment and Retention Act. 
2.Availability of certain enlistment, reenlistment, and student loan benefits for military technicians (dual status)Section 10216 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(h)Eligibility for bonuses and other benefits 
(1)If an individual is first employed as a military technician (dual status) while the individual is already a member of a reserve component, the Secretary concerned may not require the individual to repay any enlistment, reenlistment, or affiliation bonus provided to the individual in connection with the individual’s enlistment or reenlistment before such employment. 
(2)Even though an individual employed as a military technician (dual status) is required as a condition of that employment to maintain membership in the Selected Reserve, the individual shall not be precluded from receiving an enlistment, reenlistment, or affiliation bonus nor be denied the opportunity to participate in an educational loan repayment program under chapter 1609 of this title as an additional incentive for the individual to accept and maintain such membership. 
3.Repeal of prohibition against overtime pay for National Guard technicians 
(a)Authority for secretary To grant overtime paySection 709(h) of title 32, United States Code, is amended by striking the second sentence and inserting the following new sentence: The Secretary concerned shall pay a technician for irregular or overtime work at a rate equal to one and one-half times the rate of basic pay applicable to the technician, except that, at the request of the technician, the Secretary may grant the technician, instead of such pay, an amount of compensatory time off from the technician’s scheduled tour of duty equal to the amount of time spent in such irregular or overtime work.. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to irregular or overtime work performed by an employee subject to section 709 of title 32, United States Code, on or after the date of the enactment of this Act. 
 
